Fawcett, J.
This action was instituted in the county court of Douglas county upon an account for merchandise sold and delivered to defendant. By his answer in that court defendant denied one item in the account, and claimed a discount on the residue of 10 per cent., and offered to confess judgment for the balance, with interest to the time of filing the answer, and for costs. When the case reached the district court by appeal, defendant filed a similar answer and offer to confess judgment. When plaintiff rested, defendant moved the court to direct a verdict in favor of plaintiff for the amount for which defendant had offered to confess judgment, with interest to the time of making his offer in the county court. This, motion was sustained, a verdict entered in accordance therewith, and judgment entered upon the verdict, from which plaintiff appeals.
The only “points” assigned - in plaintiff’s brief are: Did the evidence prove the allegations of the petition to *63such an extent that the case should not have been taken from the jury? That the court erred in ruling out the following question asked of the witness Nash, who was a bookkeeper in the office of the plaintiff at Akron, Ohio: “Q. You may state the amount appearing on the books of the Goodyear Tire & Rubber Company as owing to said company by Frank W.- Bacon, the defendant, Omaha, Nebraska;” and that the court erred in excluding exhibit B.
It would serve no good purpose to set out the evidence. We have carefully read it all and find that it is ample to sustain the trial court in directing a verdict as was done. As to the second and third points above set out, it is sufficient to say that neither the books of the company nor exhibit B were established in any such manner as to render them competent as evidence against the defendant. Code, sec. 846.
The judgment of the district court was clearly right, and it is
Affirmed.